DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the appeal brief filed 12/23/2020 and the claims filed 07/27/2020. Claims 1, 17, and 18 have been amended. Claim 16 has been cancelled. Claims 1-15 and 17-19 are currently pending. 

In view of the appeal brief filed on 12/23/2020, PROSECUTION IS HEREBY REOPENED. New / Clarified grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
                                                                                                                                                                                            

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the ball and barb extending from the core instead of the head of claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. There do not appear to be any embodiments shown where the body receives the barb and not the head / limbs. It is, therefore, unclear if this was intended to be claimed this way or is a typo. If intended, it is claimed subject matter that is not shown in the drawings. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because of the following informalities: The last line of claim 12 appears to begin a recitation but then abruptly stops, “the first and second angled surfaces.” It is unclear what was intended here. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 9, 12, 13, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ejima (US Patent No. 5,295,889) in view of Fischer (US Patent No. 3,510,979), and further in view of Hiller (US Patent No. 2015/0283475 A1).
In Reference to Claims 1-5, 8, 9, 12, 13, 14, 17, and 18
 	Ejima teaches (Claim 1) A figurine comprising: a core including a top surface and an opposite bottom surface (items 12/20, fig’s 1 and 2); a first core magnetic joint coupled to the core along the top surface thereof (all items within coupling section 40, fig. 2) wherein the core further includes an opening extending through the top surface thereof (outermost opening of item 40, fig. 2, also see fig. 3 for similar top view) and having a diameter sized to retain the first core magnetic joint (fig. 2, magnet 42 and other components retained inside, also see e.g. fig. 3 for similar top view), []; a second core magnetic joint (one set of all items in coupling sections 54, fig. 2) and a third core magnetic joint (the other set of all items in coupling sections 54, fig. 2) 
(Claim 2) further comprising a first foot including a top surface and an opposite bottom surface (an item 18, fig. 2), the top surface of the first foot including a first foot magnetic joint coupled thereto (an item 66, fig. 2), the first foot magnetic joint magnetically interacting with the second core magnetic joint to couple the first foot to the core (column 3 lines 64 – column 4 line 2);
(Claim 3) further comprising a second foot including a top surface and an opposite bottom surface (the other item 18, fig. 2), the top surface of the second foot including a second foot magnetic joint coupled thereto (the other item 66, fig. 2), the second foot magnetic joint magnetically interacting with the third core magnetic joint to couple the second foot to the core (column 3 line 64 – column 4 line 2);

(Claim 5) the core further comprising a fifth core magnetic joint coupled along a second peripheral side surface of the core opposite the first peripheral side surface (all items in left side coupling section 30, fig. 2), the figurine further comprising a second hand (left side item 16, fig. 2) including a second hand magnetic joint coupled thereto (left side item 64, fig. 2), the second hand magnetic joint magnetically interacting with the fifth core magnetic joint to couple the second hand to the core (column 3 lines 61-64);
(Claim 8) wherein the first core magnetic joint includes a cup with curved side walls recessed downwardly from a top surface thereof (cylindrical recess of item 40, fig. 2, also see fig. 3 as example of top view, column 2 lines 66-67, sidewalls of recess not separately labeled in fig. 3, outermost rim), and wherein the rounded ball has a curvature profile corresponding to the curved side walls of the cup such that the cup receives the ball therein and accommodates rotational movement of the head relative to the core (shown in fig. 2, also see fig. 3, and column 2 lines 66 – column 3 line 13 for exemplary detailed description of a recess connection; also see column 3 lines 55-58, 61-64, and 66 – column 4 line 2 for description of formed corresponding shapes between recess of coupling section and hemispherical members);
(Claim 12) wherein the bottom surface of the core includes a first angled surface extending from a first peripheral side of the core toward a midpoint of the bottom surface, and further includes a second angled surface extending from a second peripheral side of the core 
(Claim 13) wherein the bottom surface further includes a substantially planar region extending between the first and second angled surfaces (lower horizontal surface of item 20 between angled surfaces, fig. 2);
(Claim 14) wherein the second core magnetic joint is coupled to the bottom surface along the first angled surface, and wherein the third core magnetic joint is coupled to the bottom surface along the second angled surface (components of items 54 at angled surfaces of item 20, fig. 2);
(Claim 17) wherein the core further includes a second opening extending through the bottom surface of the core and having a diameter sized to retain the second core magnetic joint and a third opening extending through the bottom surface of the core and having a diameter sized to retain the third core magnetic joint (outermost openings of items 54, fig. 2, also see fig. 3 for similar top view, retaining items 56), [];
 (Claim 18) wherein the core further includes a second and third opening each extending through the bottom surface of the core (outermost opening of items 54, fig. 2, also see fig. 3 for similar top view), and wherein each of the second and third core magnetic joints includes an opening extending therethrough (hemispherical recesses of items 42 and 56, fig. 2; also see column 2 lines 66 – column 3 line 10 for description of hemispherical recess in magnets), [].
	Ejima fails to specifically teach the barb connection of claims 1 and 9 and the interference fit connection of claims 1, 17, and 18. 
Fischer teaches (Claim 1) rounded ball (item 12, fig. 10) with a barb extending outwardly therefrom (items 11/11b, fig. 10), the barb extending into the [structure] through the bottom surface of the [structure] (fig. 10, extending into item 8);
(Claim 9) wherein the barb further includes a neck extending from the rounded ball (item 11, fig. 10) and a crown supported on the neck (item 11b, fig. 10), and wherein the core includes an opening formed on the top surface thereof (item 5 of item 8, fig. 10), the crown (11b) and neck of the rounded ball (item 12b, fig. 10) extending through the opening on the core to couple the rounded ball to the core (fig. 10).
Hiller teaches (Claim 1) [a] first core magnetic joint including a bottom portion having a diameter larger than the diameter of the opening such that the first core magnetic joint is fitted and engaged in the opening and thereby coupled to the core (paragraph 0012, magnet is “friction fit” into recess, note friction fit is defined as a larger diameter inserted into a smaller diameter; see https://en.wikipedia.org/wiki/Interference_fit);
(Claim 17) wherein each of the second and third core magnetic joints includes a bottom portion having a diameter larger than the diameter of the corresponding second and third openings such that each of the second and third core magnetic joints is fitted and engaged in the respective second and third openings and thereby coupled to the core (paragraph 0012, magnet is “friction fit” into recess, note friction fit is defined as a larger diameter inserted into a smaller diameter; see https://en.wikipedia.org/wiki/Interference_fit; also note the three different joints were taught in Ejima above);
(Claim 18) the figurine further comprising: a first fastener extending through the first opening on the top surface and through the opening of the first core magnetic joint to couple the first core magnetic joint to the core; a second fastener extending through the second opening on 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the multi-part assembly structure of Ejima with the feature of a barbed connection as taught by the multi-part assembly structure of Fischer for the purpose of allowing the ball structure to be easily and securely connected / installed on the body/head element while remaining securely attached and preventing withdrawal as taught by Ejima (column 2 line 66 – column 3 line 10 and column 3 lines 55-75), making the device easy to arrange and assemble, making the device reliable, and making the device durable and attractive to the users. 
	Further, the examiner notes that it has been held that making components of a device integral or separable are obvious matters of engineering design choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); and, that the selection of a known item based on its suitability for its intended purpose is an obvious matter of engineering design choice. Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). 
Since the prior art of Ejima teaches all of the structural elements of a head with a hemispherical ball mounted thereto (column 3 lines 52-55), merely claiming that these elements are rigidly connected together with a particular type of connector instead of formed integrally with each other, or connected with another known type of connector are all obvious matters of engineering design choice, and not patentable distinctions. Since the device would operate the 
	It would have further been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the magnetic construction device of Ejima with the feature of connecting the magnetic joints to the body using an interference fit or with a screw as taught by the magnetic construction device of Hiller for the purpose of using one of several known and reliable connection means as taught by Hiller (paragraph 0012), making the device and it’s connections reliable, durable, and attractive to the users. 
	Further, the examiner again notes that it has been held that the selection of a known item based on its suitability for its intended purpose is an obvious matter of engineering design choice. See Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). 
. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ejima in view of Fischer.
In Reference to Claims 10-11

	Ejima fails to specifically teach the barb connection of claims 10 and 11 and the ball being mounted to the core instead of the head and vice versa for the magnetic joint of claim 10.
Fischer teaches (Claim 10) a rounded ball (item 12, fig. 10) with a barb extending outwardly therefrom (items 11/11b, fig. 10), the barb extending into [a] core through the top surface of the core (fig. 10, extending into item 8);
(Claim 11) wherein the barb further includes a neck extending from the rounded ball (item 11, fig. 10) and a crown supported on the neck (item 11b, fig. 10), and wherein the core includes an opening formed on the top surface thereof (item 5 of item 8, fig. 10), the crown (11b) and neck of the rounded ball (item 12b, fig. 10) extending through the opening on the core to couple the rounded ball to the core (fig. 10).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the multi-part assembly structure of Ejima with the feature of a barbed connection as taught by the multi-part assembly structure of Fischer for the purpose of allowing the ball structure to be easily and securely connected / installed on the body/head element while remaining securely attached and preventing withdrawal as taught by Ejima (column 2 line 66 – column 3 line 10 and column 3 lines 55-75), making the device easy to arrange and assemble, making the device reliable, and making the device durable and attractive to the users. 
	Further, the examiner notes that it has been held that making components of a device integral or separable are obvious matters of engineering design choice. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965); and, that the selection of a known item based Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). 
Since the prior art of Ejima teaches all of the structural elements of a component with a hemispherical ball mounted thereto (column 3 lines 52-55), merely claiming that these elements are rigidly connected together with a particular type of connector instead of formed integrally with each other, or connected with another known type of connector are all obvious matters of engineering design choice, and not patentable distinctions. Since the device would operate the same way (as a ball joint on a body element) regardless of whether the ball is integral with the body or rigidly secured to the body with fastening elements, this distinction is not patentable. Similarly, since there are many suitable and well known ways of connecting one element with another, merely claiming a barb connection, in particular, instead of any other well-known type of secure connection (screw connection, friction fit connection, glue connection, or integral formation, etc.) is an obvious matter of engineering design choice. Since many various known ways of positioning the ball on the head would work equally well and the device would function identically regardless of the type of fastening connection, this minor distinction is not a patentable advance. This is further evidenced by applicants own specification which also teaches that attaching the various connectors to the head / core of the invention may be accomplished by any one of several suitable means (Applicant’s specification, paragraphs 0027 and 0031), indicating that the device would work the same with or without the barb connection, in particular. 
	Finally, it would have been obvious to one having ordinary skill in the art to have provided the ball on the core instead of the head and vice versa for the mating magnetic joint merely as a matter of engineering design choice, since it has been held that reversal of parts have In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955). Merely providing the same connection elements on one or the other of the components or reversing the locations of these connections would not change the operation of the device and is, therefore, not a patentable distinction. This is further evidenced by applicant’s specification which discloses that reversing the location of these components would be obvious expedients and operate the same way (applicant’s specification, paragraph 0036). 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ejima in view of Fischer, Hiller, and further in view of Hardaway et al. (US Patent No. 2,966,762).
In Reference to Claims 6 and 7
 	The modified device of Ejima teaches all of claims 1 and 5 as discussed above. 
	Ejima fails to teach the features of claims 6 and 7. 
	Hardaway teaches (Claim 6) wherein [] first and second hands (items 36/39, fig’s 1-5) each include an opening (items 37, fig’s 1-5) extending from a top surface toward a bottom surface thereof (fig. 3), and wherein the figurine further includes an accessory with a handle extending through the opening of one or both of the first and second hands (item 31 of item 28, fig. 3);
	(Claim 7) wherein each of the openings of the first and second hands extends entirely through from the top surface through to the bottom surface thereof (items 37, fig’s 1-3 and 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the doll device of Ejima with the feature of openings in hands and a corresponding accessory as taught by the doll device of Hardaway for the purpose of allowing the device to be attached to and positioned in or on an accessory device . 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ejima in view of Fischer, Hiller, and further in view of Varner et al. (US Patent No. 6,705,794).
In Reference to Claim 15
 	The modified device of Ejima teaches all of claims 1 and 12 as discussed above. 
	Ejima further teaches (Claim 15) the figurine further comprising: a first foot including a top surface and an opposite bottom surface (item 18, top and bottom, fig. 2), [], the top surface of the first foot including a first foot magnetic joint coupled thereto (first item 66, fig. 2), the first foot magnetic joint magnetically interacting with the second core magnetic joint to couple the first foot to the core (column 3 lines 64 – column 4 line 2); and a second foot including a top surface and an opposite bottom surface (other item 18, top and bottom, fig. 2), [] the top surface of the second foot including a second foot magnetic joint coupled thereto (other item 66, fig. 2), the second foot magnetic joint magnetically interacting with the third core magnetic joint to couple the second foot to the core (column 3 lines 64 – column 4 line 2).
	Ejima fails to teach the feature of the corresponding angles of claim 15.
	Varner teaches wherein [a] top surface of [a] first foot is angled at a slope equal to that of [a] first angled surface; wherein [a] top surface of [a] second foot is angled at a slope equal to that of [a] second angled surface (surfaces of areas 12 and 14, fig. 1A).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the magnetically connected doll device of . 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ejima in view of Fischer, Hiller, and further in view of Hooper (US Patent No. 2,767,517).
In Reference to Claim 19
The modified device of Ejima teaches all of claim 1 as discussed above. 
Ejima fails to teach the feature of claim 19.
Hooper teaches (Claim 19) the head further including an accessory removably coupled thereto (item 34, fig. 5).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the doll device of Ejima with the feature of a head accessory as taught by the doll device of Hooper for the purpose of providing various additional entertaining objects for the device as taught by Hooper (column 1 lines 12-19), allowing the device to be used in a wider range of positions and arrangements, and providing additional play value to the doll, making the doll more versatile, more interesting, and more attractive to the users. 

Response to Arguments
Applicant’s arguments filed 12/23/2020 have been considered but are moot in view of the new / clarified grounds of rejection.
The examiner notes that the previous office action (final action dated 05/27/2020) had confusing and/or incorrect applications of elements of the prior art and, as a result, some of the arguments appear to be confusing, or, would be persuasive as applied to the previous application of the art, but, do not apply to the interpretations above. Although some of the art applied is the same, the rejection above eliminates confusing applications, multiple overlapping (and seemingly unnecessary) rejections with multiple references, and attempts to provide clarity. Since the application of the art and the rejections above are substantially different from the prior office action, the examiner will not attempt to argue the points made in the appeal. The purpose of this action is to eliminate prior confusion and provide clarity so that the applicant can decide how best to proceed in light of the cited prior art. The intent of this corrective action is to provide clarity if applicant still wishes to appeal, or a better understanding of the office position for further prosecution.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references disclose inventions similar to applicant’s claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH B BALDORI whose telephone number is (571)270-7424.  The examiner can normally be reached on Monday - Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH B BALDORI/Primary Examiner, Art Unit 3711